70501: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35748: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70501


Short Caption:BANK OF AMERICA, N.A. VS. SFR INV.'S POOL 1, LLCCourt:Supreme Court


Related Case(s):70501-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A684501Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeSaticoy Bay LLCMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


Amicus CuriaeTRP Fund IV, LLCJohn Henry Wright
							(The Wright Law Group)
						


AppellantBank of America, N.A.Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Thera A. Cooper
							(Akerman LLP/Las Vegas)
						Vatana Lay
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Kim Gilbert Ebron)
						





Docket Entries


DateTypeDescriptionPending?Document


06/07/2016Filing FeeFiling fee due for Appeal.


06/07/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-17616




06/07/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-17618




06/07/2016Filing FeeE-Payment $250.00 from Ariel E. Stern


06/09/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.16-18050




06/10/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:16-18130




06/28/2016Transcript RequestFiled Certificate of No Transcript Request.16-20165




06/30/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-20469




07/01/2016Order/Clerk'sFiled Certification.  The clerk of the Nevada Supreme Court certifies to the Honorable Adam Paul Laxalt, Attorney General of the State of Nevada, that on June 30, 2016, appellant filed with the Supreme Court a notice that this appeal draws into question the constitutionality of NRS 116.3116.  See NRAP 44.16-20602




07/06/2016Transcript RequestFiled Respondent's Certificate of No Transcript Request.16-20851




10/07/2016BriefFiled Appellant's Opening Brief.16-31427




10/07/2016AppendixFiled Appendix to Opening Brief Volume 1.16-31428




10/07/2016AppendixFiled Appendix to Opening Brief Volume 2.16-31429




10/07/2016AppendixFiled Appendix to Opening Brief Volume 3.16-31430




10/07/2016AppendixFiled Appendix to Opening Brief Volume 4.16-31431




11/07/2016MotionFiled Stipulation to Extend Time for to File Respondent's Answering Brief (First Request).16-34621




11/07/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: December 7, 2016.16-34630




12/08/2016BriefFiled Respondent's Answering Brief.16-37959




12/22/2016MotionFiled Stipulation for Time Extension for Appellant's Reply Brief.16-39890




12/22/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: February 9, 2017.16-39898




02/09/2017BriefFiled Appellant's Reply Brief.17-04731




02/09/2017Case Status UpdateBriefing Completed/To Screening.


03/08/2017Notice/OutgoingIssued Notice of Transfer to Court of Appeals.17-07853




05/31/2017Order/DispositionalFiled Order of Reversal and Remand. ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order. Court of Appeals-AS/JT/MG.


06/20/2017Case Status UpdateTransferred from Court of Appeals.


06/20/2017Post-Judgment PetitionFiled Respondent's Petition for Review by the Nevada Supreme Court.17-20363




09/28/2017Order/ProceduralFiled Order/Answer Petition for Review.  Appellant's Answer due:  15 days.17-32951




10/12/2017Post-Judgment PetitionFiled Appellant's Answer to Respondent's Petition for Review.17-34924




12/04/2017Notice/IncomingFiled Notice of Change of Address (Akerman LLP).17-41629




12/05/2017Notice/IncomingFiled Notice Of Appearance (Vatana Lay as counsel for the Appellant).17-41731




06/22/2018Post-Judgment OrderFiled Order Granting Petition for Review.  The petition for review is granted and this matter is submitted for decision on review.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]18-23836




06/25/2018Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.18-24082




09/13/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 72. EN BANC18-35748




10/02/2018Post-Judgment PetitionFiled Respondent's Petition for Rehearing.18-38591




10/05/2018Filing FeeRehearing Filing Fee Paid. $150.00 from SFR Investments Pool, LLC. Check No. 3942.


10/05/2018Order/ProceduralFiled Order Directing Answer. Appellant's Answer to Petition for Rehearing due: 15 days.18-39169




10/08/2018MotionFiled Motion for Leave to File Brief of Amicus Curiae TRP Fund IV, LLC, in Support of Respondent SFR Investments Pool 1, LLC's Petition for Rehearing.18-39302




10/08/2018MotionFiled Motion for Leave to File Amicus Curiae Brief in Support of Petition for Rehearing (Saticoy Bay).18-39351




10/11/2018Order/ProceduralFiled Order Granting Motions for Leave to File Amicus Curiae Briefs. The clerk of this court is directed to file the amicus curiae briefs received October 8, 2018, from TRP and Saticoy Bay, respectively.18-40015




10/11/2018BriefFiled Brief of Amicus Curiae of TRP Fund IV, LLC, in Support of Respondent SFR Investments Pool 1, LLC's Petition for Rehearing.18-40016




10/11/2018BriefFiled Brief of Amicus Curiae Saticoy Bay in Support of Respondent's Petition for Rehearing.18-40017




10/19/2018MotionFiled Motion for Leave to File Brief of Amicus Curiae, Pro Se Anthony S. Noonan, in Support of Respondent SFR Investments Pool 1, LLC's Petition for Rehearing.18-41289




10/22/2018Post-Judgment PetitionFiled Appellant's Answer To Respondent's Petition For Rehearing.18-41538




10/23/2018Order/ProceduralFiled Order Denying Motion. The clerk shall reject the proposed brief of amicus curiae received on October 19, 2018.18-41571




10/30/2018MotionFiled Shellpoint Mortgage Servicing's Motion To File Amicus Brief In Support Of Bank Of America, N.A.'s Response To Petition For Rehearing.18-42483




10/31/2018Order/ProceduralFiled Order.  On October 31, 2018, Shellpoint Mortgage Servicing filed a motion for leave to file an amicus brief in support of appellant's response to respondent's petition for rehearing.  However, the proposed amicus brief was not submitted with the motion as required by NRAP 29(c).  Therefore, we defer ruling on the motion.  The amicus brief shall be submitted to the court by 5:00 p.m. on November 1, 2018, or the motion for leave to file an amicus brief will be denied.18-42814




11/01/2018Order/ProceduralFiled Order Granting Motion for Leave to File Amicus Brief.  The clerk of this court is directed to file the amicus curiae brief received November 1, 2018, from Shellpoint Mortgage Servicing.18-42952




11/01/2018BriefFiled Shellpoint  Mortgage Servicing's Amicus Brief In Support Of Bank Of America, N.A.'S Response To Petition For Rehearing.18-42953




11/13/2018Post-Judgment OrderFiled Order Amending Opinion and Denying Petition for Rehearing. On September 13, 2018, this court issued an opinion reversing and remanding in this matter, The opinion is amended as follows: On page 3, 427 P.3d at 117, section A is amended to include the following language at the end of the second sentence: "or cure a default." On page 7, 427 P.3d at 119, the first sentence in section D is amended to remove the word "discharged" and replace it with "cured the default on" and to replace the word "unenforceable" with "ineffective." On page 10, 427 P.3d at 120, section D(1) is amended as follows.  The third sentence in the last paragraph of subsection 1 is amended to remove the word "discharged" and replace it with "cured the default and prevented foreclosure as to."  The second-to-last sentence in that paragraph is amended to remove the word "discharges" and replace it with "satisfies." On page 12, 427 P.3d at 120-21, the following language in the last paragraph of section D(2) is deleted: The practical effect of requiring the first deed of trust holder to pay the tender into court is that a valid tender would no longer serve to discharge the superpriority portion of the lien.  Instead, the tendering party would have to bring an action showing that the tender is valid and paid into court before the lien is discharged.  With such conditions, a tendering party could only achieve discharge of the superpriority portion of the lien by litigation. That language is replaced with the following: The practical effect of requiring the first deed of trust holder to pay the tender into court is that a valid tender would no longer serve to cure the default on the superpriority portion of the lien.  Instead, the tendering party would have to bring an action showing that the tender is valid and paid into court to avoid loss of its position through foreclosure of the superpriority portion of the lien. On page 12, 427 P.3d at 121, section E is amended to remove the word "discharged" in the first sentence and replace it with "satisfied." On page 13, 427 P.3d at 121, the first sentence in the fourth paragraph of section E, which starts with "Because Bank of America's valid tender," is amended to delete the word "discharged" and replace it with "cured the default as to." With these changes, "we deny rehearing."  No further petitions may be filed. (SC).18-903927




12/11/2018RemittiturIssued Remittitur. (SC)18-907971




12/11/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 19, 2018. (SC)18-907971





Combined Case View